DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response filed on 9/14/2021.
Claims 1, 7-9, 11, and 15-17 have been amended.
Claims 6 and 14 have been cancelled.
No new claims have been added.
Claims 1-5, 7-13, and 15-17 remain pending in the application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/20/2021 and 12/3/2021 have been entered and considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 9/14/2021, with respect to claims 1-5, 7-13, and 15-17 have been fully considered and are persuasive.  The rejection of claims 1-5, 7-13, and 15-17 has been withdrawn. 
Allowable Subject Matter
Claims 1-5, 7-13, and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claims 1, 9, and 17, the prior art does not disclose an uplink signal transmission apparatus configured in a terminal equipment, an uplink signal reception apparatus configured in a Regarding claims 2-5, 7-8, 10-13, and 15-16, the claims are allowed because they depend from allowable claims 1 and 9 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474